Orders, Supreme Court, New York County (Jane Solomon, J.), entered June 5, 2003 and June 9, 2003, which, sua sponte, struck the action from the trial calendar and transferred it to Civil Court pursuant to CPLR 325 (d), unanimously affirmed, with costs.
Supreme Court properly exercised its discretion in removing plaintiffs’ action, seeking damages for, inter alia, violations of the Roommate Law (Real Property Law § 235-f), to Civil Court since plaintiffs’ claims for equitable relief had been rendered moot, and since Civil Court would have had jurisdiction of the matter but for the amount of damages demanded by plaintiffs, which amount, it was apparent after a hearing, plaintiffs were largely unprepared to substantiate (see CPLR 325 [d]; see e.g. Chico v Nadler, 300 AD2d 105 [2002]; cf. Gair Co. v Cambridge Carpet, 160 AD2d 371 [1990]). Concur — Saxe, J.P., Sullivan, Williams, Lerner and Friedman, JJ.